Citation Nr: 1144902	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-37 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an eye disorder (claimed as chorioretinal scarring with an enlarged blind spot), including secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from August 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for type II diabetes mellitus, denied service connection for bilateral hearing loss; denied service connection for tinnitus; denied service connection for hypertension, to include secondary to service-connected type II diabetes mellitus; denied service connection for an eye disorder, including secondary to service-connected type II diabetes mellitus; and denied service connection for a lung disorder, including due to asbestos exposure in service.  

In a February 2009 rating decision, the RO granted service connection for type II diabetes mellitus and assigned a 20 percent rating.  This is considered a full grant of the benefit sought on appeal, and in a statement received in March 2009, the Veteran stated that he was satisfied with the decision.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in April 2009.  He submitted additional evidence in conjunction with his hearing appearance with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  In a March 2010 decision, the Board denied service connection for hypertension, to include secondary to service-connected type II diabetes mellitus; and denied service connection for a lung disorder, including due to asbestos exposure in service.  The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and an eye disorder, including secondary to the service-connected type II diabetes mellitus were remanded for further evidentiary development.  

In an April 2011 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating; and granted service connection for tinnitus and assigned a 10 percent rating.  This is considered a full grant of the benefits sought on appeal pertaining to those issues, and to date, the Veteran has not filed a notice of disagreement with the ratings assigned for the disabilities.  Hence, those issues are no longer in appellate status and will not be addressed in this decision.  

The Veteran's representative has asserted that the April 2010 opinion did not adequately address the question of aggravation as requested in the Board's March 2010 remand directives.  However, as will be explained below, the Board has found that there has been substantial compliance with the remand directives and the opinion is adequate to address the merits of the claim.  Hence, the Board finds that another remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  An eye disability (chorioretinal scarring with an enlarged blind spot) is shown to have clearly and unmistakably pre-existed the Veteran's service.  

2.  There is clear and unmistakable evidence (i.e., a lack of treatment in service) that the pre-existing disability was not aggravated during service.  

3.  There is no competent medical evidence that the Veteran has a chronic eye disability due to or aggravated by an injury or disease incurred in service, or another service-connected disability, including type II diabetes mellitus.  


CONCLUSION OF LAW

An eye disorder (claimed as chorioretinal scarring with an enlarged blind spot) was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability, including type II diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an April 2007, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, a VA examination report and opinion, the Veteran's statements and personal hearing testimony, and the additional evidence submitted at his April 2009 hearing.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

The April 2010 examination report reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the April 2010 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran's representative has asserted that the opinion did not adequately address the question of aggravation as requested in the Board's March 2010 remand directives.  However, in viewing the opinion as a whole, the Board finds that it is sufficient to adjudicate the claim.  Aside from the match tip in the eye, there are no notations in the Veteran's service treatment records showing that he had any eye complaints -and the April 2010 examiner noted that the match tip incident was not sufficient to damage any part of the Veteran's eye other than his cornea.  Moreover, there is no residual corneal damage from the incident.  As will be explained in more detail below, in the absence of treatment or active problems related to the retina and blind spot in service, or of injury sufficient to further damage those portions of the Veteran's left eye, the evidence is against a finding of aggravation.  Consequently, the Board finds that VA's duty to assist has also been met in this case and another remand is not necessary.  See Stegall, supra.  

Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b) (2011); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).   

An eye disability was not noted when the Veteran was examined for service entrance in August 1962.  The Veteran's distant vision was noted to be 20/30 bilaterally and his near vision was 20/20 in the right eye and 20/25 in the left eye.  Consequently, the presumption of soundness attached.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).  As noted above, the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  As discussed below, the Board finds that the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran's eye disability both existed prior to service and was not aggravated by service. 

The Board will first address the evidence as to whether there is clear and unmistakable evidence that an eye disability preexisted service.  Although not reported in conjunction with his entrance examination, the Veteran has subsequently provided a credible pre-service history of trauma to the left eye at age 11 when a baseball hit his eye and he sustained an orbital blowout fracture of the eye.  Upon VA examination in April 2010, the examiner found evidence of optic nerve pallor and chorioretinal scarring in juxtapapillary area, iris sphincter atrophy causing anisocoria, and trace afferent papillary defect of the left eye that was consistent with the Veteran's history of blunt force trauma to the eye during his childhood.  Hence, the Board finds that there is clear and unmistakable evidence that the Veteran's left eye disability pre-existed his military service.  

Next, the Board must address whether there is clear and unmistakable evidence that an eye disability was not aggravated during the Veteran's period of active duty.  A review of the Veteran's service treatment records shows that he was seen in February 1963 for treatment of his left eye when the tip of a match flew into it.  It was noted that he developed probable bacterial conjunctivitis.  Upon separation examination in September 1966, no chronic eye disability was noted and no residuals from the February 1963 incident were reported.  As noted above, the Federal Circuit has held that a lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).  Here, it may not be found that there was any increase in the Veteran's chorioretinal scarring and enlarged blind spot and pupil anomaly because there was no treatment or active problems relating specifically to the preexisting disability associated with the Veteran's left eye, including as a result of the February 1963 in-service incident.  Evaluation at the time of the match tip incident revealed a diagnosis of probable bacterial conjunctivitis.  There was no mention of retinal scarring or an enlarged blind spot, including on separation examination.  This absence of complaints or a finding of treatment or injury to the pre-existing disability weighs against the Veteran's claim.  Additionally, upon VA examination in April 2010, the examiner specifically stated that the type of injury the Veteran sustained in service would result in at most a corneal abrasion.  The examiner explained that the type of trauma required to cause such injury (i.e., the chorioretinal scarring and enlarged blind spot) was a significant, high velocity impact, not the type of impact caused by a match tip hitting a cornea.  The examiner further explained that the Veteran's sequella resulted from a close globe injury to the eyeball.  In the Veteran's case, essentially, the energy of the baseball was transferred through the eye and thereby damaging the iris and the retina.  Consequently, the Board also finds that there is clear and unmistakable evidence that the Veteran's pre-existing eye disability was not aggravated during his period of active duty.  Hence, the presumption of soundness is rebutted and service connection is not warranted as the disability both existed prior to service and was not aggravated by service. 

The April 2010 VA examiner also concluded that there was no residual corneal scarring from the abrasion the Veteran sustained during his active military service.  Hence, in the absence of any current, residual disability from that incident, there is no disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists). 

Finally, the Veteran has not submitted any competent medical evidence supporting his assertion that his chorioretinal scarring with an enlarged blind spot are proximately due to or aggravated by his service-connected type II diabetes mellitus.  Again, as concluded above, the chorioretinal scarring and enlarged blind spot have been found to have pre-existed the Veteran's military service - and hence, it pre-existed his development of type II diabetes mellitus.  The Veteran has not been diagnosed with diabetic retinopathy at this time; hence, he has no eye disability that is impacting his chorioretinal scarring and blind spot.  Hence, service connection must also be denied on a secondary basis.  

With respect to the Veteran's own assertions, as well as those of his spouse, the Board observes that laypersons, such as the Veteran and his spouse are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The examiner who reviewed the file and provided the medical opinion in April 2010 considered the Veteran's assertions and provided a thorough rationale for the conclusion that there was no chronic residuals from the match tip incident in service.  Moreover, the Board finds that chorioretinal scarring and an enlarged blind spot are complex medical issues for which lay testimony alone would be inadequate to support the claim.  In fact, specialized equipment is needed to even observe the human retina.  Hence, the Board finds that the lay statements offered in support of the claim do not constitute competent medical evidence and are lacking in probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim must be denied.  



ORDER

Service connection for an eye disorder (claimed as chorioretinal scarring with an enlarged blind spot), including secondary to service-connected type II diabetes mellitus, is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


